This is an appeal by employer and his insurance carrier from an award of compensation in favor of claimant. The award is challenged on the sole ground that the accident sustained by claimant did not arise out of and in the course of his employment. Claimant, fifteen years of age, was a student at the Poughkeepsie High School. The employer engaged his services and those of other students to pick apples on his farm. The employer arranged to transport the boys from the high school to the farm each morning and at the end of the day he would return them to the school. The lunch period of the boys was between twelve and one. Under the direction of the employer the boys kept their lunch boxes in a barn on the premises in which there was also the only available supply of water for drinking purposes. During the lunch hour it was the custom of the hoys to play in the hay loft. This was known to the employer and to the employer’s representative who participated in the activities. The claimant, while attempting to jump from a ladder into the hay, lost his footing and was injured. The board found that while claimant was engaged in play and at the time he sustained his injuries he was not violating any instructions of his employer and that he had not left his employment. The evidence sustains the finding. Award affirmed, with disbursements to claimant and the Workmen’s Compensation Board, and with one bill of costs to be divided between them. All concur.